DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 12/31/2020, Applicant amended Claims 1, 10 and 19; and argued against all objections and rejections previously set forth in the Office Action dated 11/05/2020.
In light of Applicant’s amendments and remarks, the previously set forth objection to the Specification is withdrawn.

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 9,600,400) (cited IDS 06/18/2020) in view of Jeong et al. (US 2019/0056983) (hereinafter, Jeong).
Regarding Claim 1, McDowell teaches a method (See Mcdowell’s Abstract), comprising:
detecting, by a monitoring process, one or more events capable of causing a future state change in a browser application having initially loaded a single page application (SPA) page (McDowell in Col. 7 lines 23 – 44 and Fig. 1, teaches that the client processor-based system 102 may also execute a performance testing application 106 which implements the testing/benchmarking functionality. After the first page loads, all interactions with the server 100 happens through data requests for particular components. These data requests cause the server(s) 100 to return data for the particular components. As shown in figure 1, for each data request for components 1-N, the server(s) provide corresponding data responses 1-N. The single page application uses the data received from the server(s) 100 to update the page dynamically, without reloading the page); 
detecting, by the monitoring process, a virtual page transition to create a new virtual page (McDowell in Col. 13 lines 23 – 29 and Fig. 4, further teaches that at 412, for each screen region, at least one processor marks the time when the associated server response completes. Such time maybe referred to as a start rendering time for each component. The screenshot 700 of Fig. 7 shows the application when at least one processor detects the completion of the associated server response for the selected component 502k at a time 11:31:48.270);
determining, by the monitoring process, that a cause of the virtual page transition matches a particular root cause event [of a particular causality chain] (McDowell in Col. 13 lines 37 – 46, further teaches that at 416, at least one processor may determine whether the captured test screenshot for each region matches a corresponding baseline screenshot image for the region. For each region, if the test screenshot dos not match the baseline screenshot image (i.e., 416 =“no”), the at least one processor may iteratively capture test screenshot image until a match is found. At 418, at least one processor may check to see if a timeout condition is reached so that the method 400 does not continue indefinitely when no match is found).
However, McDowell does not specifically disclose maintaining, by the monitoring process, one or more causality chains of the one or more events, wherein each causality chain stores a plurality of events, including at least a root cause event, and indicates any parental relation of each of the plurality of events to a respective previous event.
Jeong teaches a management server for analyzing a root cause related with an abnormal situation in an IT system (See Jeong’s Abstract). 
Jeong in par 0071 – 0079, teaches that the management server 100 may detect that an incident configuration item (CI) event which occurs in the management target group 300 occurs. The Management server 100 may identify the incident CI related with the incident CI event and thereafter, decide the identified incident CI and candidate Cis having a predetermined hierarchy depth based on the CI relation information in the CMDB 240. The hierarchy depth may be associated with the number of connection lines, which exist among the Cis in the CI relation information. The management server 
A management manager 120 may include an incident diagnosis engine 121 and a root cause analysis engine 122 and a root cause analysis 133 may include an event correlation analysis unit 122A and a causality analysis unit 122B. The incident management manager 120 reflects the causality and the connection strength to the event correlation information to decide a path and a priority for searching the root cause. Information on the incident may be stored in an incident information DB 250. The root cause analysis engine 122 analyzes the correction of the event and decides the causality and the connection strength to decide the root cause for the incident CI event. 
When the causality analysis unit 122B receives final acknowledgement for the root cause from the management monitoring group 400, the causality analysis unit may store a result for the root cause analysis in a fault solution DB 270. The result stored in the fault solution DB 270 may include information on the fault and the root cause of the fault and the information may be reused for the causality analysis in the future.
 Jeong in par 0091, further teaches that the fault solution DB 270 may store the fault information (e.g., incident CI event information) and a final result for the root cause analysis or a result verified by the user, which correspond to the fault information.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Jeong with the teachings as in McDowell in 

Regarding Claim 2, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
further comprising: setting a start time of the particular root cause event as the start time of the new virtual page (McDowell in Col. 13 lines 23 – 29 and Fig. 4, further teaches that at 412, for each screen region, at least one processor marks the time when the associated server response completes. Such time maybe referred to as a start rendering time for each component. The screenshot 700 of Fig. 7 shows the application when at least one processor detects the completion of the associated server response for the selected component 502k at a time 11:31:48.270).

Regarding Claim 3, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. 
However, McDowell does not specifically disclose wherein one or more specific events of the particular causality chain occur prior to the virtual page transition, the method further comprising: storing the specific events until the virtual page transition matches the particular root cause event of the particular causality chain. 
Jeong in par 0071 – 0079, teaches that the management server 100 may detect that an incident configuration item (CI) event which occurs in the management target 
A management manager 120 may include an incident diagnosis engine 121 and a root cause analysis engine 122 and a root cause analysis 133 may include an event correlation analysis unit 122A and a causality analysis unit 122B. The incident management manager 120 reflects the causality and the connection strength to the event correlation information to decide a path and a priority for searching the root cause. Information on the incident may be stored in an incident information DB 250. The root cause analysis engine 122 analyzes the correction of the event and decides the causality and the connection strength to decide the root cause for the incident CI event. 
When the causality analysis unit 122B receives final acknowledgement for the root cause from the management monitoring group 400, the causality analysis unit may store a result for the root cause analysis in a fault solution DB 270. The result stored in the fault solution DB 270 may include information on the fault and the root cause of the fault and the information may be reused for the causality analysis in the future.

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Jeong with the teachings as in McDowell in order to effectively monitoring events. The motivation for doing so would have been reduce user efforts in tracking root cause and easily identify root cause of an incident (See Jeong’s Par 0053).

Regarding Claim 4, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
further comprising: correlating events that occur after the virtual page transition to the new virtual page (McDowell in Col. 13 lines 23 – 36 and Fig. 4, further teaches that at 412, for each screen region, at least one processor marks the time when the associated server response completes. Such time maybe referred to as a start rendering time for each component. The screenshot 700 of Fig. 7 shows the application when at least one processor detects the completion of the associated server response for the selected component 502k at a time 11:31:48.270. At 414, at least one processor of the processor based system may capture a test screenshot of each screen region associated with a selected component of the application. The screenshot 800 of figure 8 shows the application when the region 504k corresponding to the component 502k has not been rendered, so the test screenshot captured at this time does not match the baseline screenshot for the region).

Regarding Claim 5, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
further comprising: 
determining that no virtual page transition occurs to create new virtual pages based on a matching root cause event of a given causality chain within a given threshold of time since a final event of that given causality chain occurs; and, in response, correlating all events of the given causality chain to a current page (McDowell in Col. 7 lines 1 – 3, further teaches that when a match is found or a timeout is reached, the processor-based system may stop processing for the particular screen region. McDowell in Col. 13 lines 44 – 46 and Fig. 4, further teaches that at 418, at least one processor may check to see if a timeout condition is reached so that the method 400 does not continue indefinitely when no match is found).

Regarding Claim 6, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
wherein the one or more events capable of causing a future state change in a browser application are selected from a group consisting of: explicit user activity; schedule event firing; window messages; and Extensible Markup Language Hypertext Transfer Protocol Requests (XHRs). 
McDowell in Col. 7 lines 33 – 39, teaches that after the first page loads, all interaction with the server 100 happens through data requests (e.g., Asynchronous 

Regarding Claim 7, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
further comprising: performing one or more actions based on the correlating (McDowell in Col. 13 lines 60 64, and Fig. 4, further teaches that at 420, upon detecting that a screenshot image for a region matches its corresponding baseline screenshot image, at least one processor may mark the time at which the match was found as the rendering completion time for that region/component). 

Regarding Claim 8, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
further comprising: measuring one or more metrics based on the correlating (McDowell in Col. 13 lines 60 64, and Fig. 4, further teaches that at 420, upon detecting that a screenshot image for a region matches its corresponding baseline screenshot image, at least one processor may mark the time at which the match was found as the rendering completion time for that region/component).

Regarding Claim 9, McDowell in view of Jeong teaches the limitations contained in parent Claim 1. McDowell further teaches:
further comprising: detecting an anomaly based on the correlating; and mitigating the anomaly (McDowell in Col. 2 lines 1 – 11, further teaches that for 

Regarding Claims 10 – 18, these Claims merely recite a tangible, non-transitory, computer-readable medium storing program instructions that cause a computer to execute a process as similarly disclose in Claims 1 – 9 respectively. Accordingly, McDowell in view of Jeong discloses/teaches every limitation of Claims 10 – 18, as indicated in the above rejections of Claims 1 – 9 respectively.

Regarding Claims 19 – 20, these Claims merely recite an apparatus, comprising: one or more network interfaces to communicate with a network; a processor coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor, the process when executed configured to perform instructions as similarly disclosed in Claims 1 – 2 respectively. Accordingly, McDowell in view of Jeong discloses/teaches every limitation of Claims 19 – 20, as indicated in the above rejections of Claims 1 – 2 respectively.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks pages 2 – 3, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1 – 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McDowell and Jeong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176